37 F.3d 1493NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Frederick Ricardo GERMANY-EL, Plaintiff Appellant,v.T. G. WILSON, Officer, individually and official capacity asa police officer for Prince George County;  B. A. Skibicki,Officer, individually and official capacity as a policeofficer for Prince George County;  Prince George's CountyPolice Department;  Prince George County Policy Makers ofthe State of Maryland;  Unknown Entity, et al, Defendants Appellees.Frederick Ricardo GERMANY-EL, Plaintiff Appellant,v.T. G. WILSON, Officer, individually and official capacity asa police officer for Prince George County;  B.A. Skibicki,Officer, individually and official capacity as a policeofficer for Prince George County;  Prince George's CountyPolice Department;  Prince George County Policy Makers ofthe State of Maryland;  Unknown Entity, Defendants Appellees.
Nos. 93-6659, 93-6924.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 21, 1994Decided Oct. 24, 1994.

Appeals from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CA-93-1346-S)
Frederick Ricardo Germany-El, appellant pro se.
D.Md.
AFFIRMED IN PART AND DISMISSED IN PART.
Before WIDENER, WILKINS, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
In these consolidated appeals, Frederick Ricardo Germany-El appeals from a district court order that denied relief on his 42 U.S.C. Sec. 1983 (1988) complaint (No. 93-6659) and an order that denied his "Motion to Reopen Civil Action" (No. 93-6924).  Our review of the record in No. 93-6659 and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm that order on the reasoning of the district court.  Germany-El v. Wilson, No. CA-93-1346-S (D. Md. May 20, 1993).


2
As for No. 93-6924, Appellant noted this appeal outside the thirty-day appeal period established by Fed.  R.App. P. 4(a)(1), failed to obtain an extension of the appeal period within the additional thirty-day period provided by Fed.  R.App. P. 4(a)(5), and is not entitled to relief under Fed.  R.App. P. 4(a)(6).  The time periods established by Fed.  R.App. P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting  United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider No. 93-6924.  We therefore dismiss that appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED IN PART;  DISMISSED IN PART